William Trotter
                                                                                 ctm'tf
From:                       Deana Williamson
Sent:                       Tuesday, August 09, 2016 12:10 PM
To:                         William Trotter
Subject:                    Raymond Keith Odom, Jr. - 10-12-00059-CR



Hi William,


The Court is requesting the record in the above cause be forwarded for review.

Thank you,

Deana Williamson
Deputy Clerk
Court of Criminal Appeals
512-936-1640